FILED
                            NOT FOR PUBLICATION                               JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10142

               Plaintiff - Appellee,             D.C. No. 5:08-CR-00525-JW

  v.
                                                 MEMORANDUM *
JUAN MANUEL SILVA-QUESADA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Juan Manuel Silva-Quesada appeals from his 46-month sentence imposed

following his guilty-plea conviction for illegal reentry following deportation, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

         Silva-Quesada contends that the district court committed procedural error by

failing to address his arguments for a lower sentence due to his “cultural

assimilation.” The record reflects that the district court listened to the argument,

and “then simply found the circumstances insufficient to warrant” a lower

sentence. See United States v. Amezcua-Vasquez, 567 F.3d 1050, 1054 (9th Cir.

2009).

         AFFIRMED.




                                           2                                    09-10142